DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 and 8-11 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 07/16/2019 and 11/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 4, 8 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-8 and 10 of U.S. Patent Application No. 16/477,531.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 8 and 9 of the instant application are either explicitly or implicitly recited in claims 1, 2, 6-8 and 10 of the U.S. Patent Application No. 16/477,531.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the co-pending application for the instant double patenting rejection.):

6.	In the interest of time, the examiner is selecting one of the independent claims from the instant and copending applications for the double patenting rejection.

Instant application
U.S. Patent Application No. 16/477,531
Claim 1. A control device, comprising: 

a communication unit; 

one or a plurality of functional units; and 

a communication line that has a plurality of channels independent of each other and connects the communication unit and the one or the plurality of functional units, 

wherein the communication unit comprises: an arithmetic processing part in which a processor executes one or a plurality of tasks; 

a communication circuit that handles transmission and reception of communication frames via the communication line; and 

a control circuit connected to the arithmetic processing part and the communication circuit, 

wherein the control circuit comprises: a first direct memory access (DMA) core for accessing the arithmetic processing part; 

a second DMA core for accessing the communication circuit; and 

a controller that gives commands to the first DMA core and the second DMA core sequentially according to a predefined descriptor table in response to a trigger from the arithmetic processing part, 

wherein the communication unit is configured to execute a first task of sending out, in a first cycle, a first communication frame for executing at least one of transmission of data collected by the functional units to the communication unit and transmission of data held by the communication unit to the functional units via a first channel among the plurality of channels and 

a second task of sending out, in a second cycle different from the first cycle, a second communication frame for executing at least one of transmission of the data collected by the functional units to the communication unit and transmission of the data held by the communication unit to the functional units via a second channel among the plurality of channels.


A control device, comprising: 

a communication unit; 

one or a plurality of functional units; and 

a plurality of communication lines that connect the communication unit and the one or the plurality of functional units and are independent of each other, 

wherein the communication unit is configured to execute: a first task of sending out, in a first cycle, a first communication frame for executing at least one of transmission of data collected by the functional unit to the communication unit and transmission of data held by the communication unit to the functional unit via a first communication line among the plurality of communication lines and 

a second task of sending out, in a second cycle set independently of the first cycle, a second communication frame for executing at least one of transmission of the data collected by the functional unit to the communication unit and transmission of the data held by the communication unit to the functional unit via a second communication line among the plurality of communication lines. 

Claim 6. The control device according claim 1, wherein the communication unit comprises: 

an arithmetic processing part comprising a processor that executes the first task and the second task, and a memory; 

a communication circuit that handles transmission and reception of communication frames; and 

a control circuit connected to the arithmetic processing part and the communication circuit, 

wherein the control circuit comprises: a first direct memory access (DMA) core for accessing the arithmetic processing part; 

a second DMA core for accessing the communication circuit; and 

a controller that gives commands to the first DMA core and the second DMA core sequentially according to a predefined descriptor table in response to a trigger from the arithmetic processing part.


7.	Claims 2, 4, 8 and 9 of the instant application corresponds with claims 2, 7, 8 and 10 of the U.S. Patent Application No. 16/477,531 and are further rejected for these reasons.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 207/0204073 hereinafter “Chen” – IDS Submission).
Referring to claim 1, Chen discloses a control device (Chen – Fig. 1, computer system 100), comprising: 
a communication unit (Chen – Fig. 1, computer system 100); 
one or a plurality of functional units (Chen – Fig. 1, peripheral devices 106, 108); and 
a communication line that has a plurality of channels independent of each other and connects the communication unit and the one or the plurality of functional units (Chen – Fig, 1 & par. [0007-0008] disclose a system pathways consisting of a plurality of DMA channels that connects the DMA engines 120, 122, 124 within the microprocessor 102 and peripheral devices 106, 108. Each DMA engine has a dedicated DMA channel.), 
wherein the communication unit comprises: 
an arithmetic processing part in which a processor executes one or a plurality of tasks (Chen – Fig. 1, CPU 110); 
a communication circuit that handles transmission and reception of communication frames via the communication line (Chen – Par. [0007] discloses DMA channels are system pathways used by DMA engines to directly transfer data between system memory 104 and peripheral devices.); and 
(Chen – Fig. 1, internal bus controller 112, system memory controller 114, DMA engines 1..N), 
wherein the control circuit comprises: 
a first direct memory access (DMA) core for accessing the arithmetic processing part (Chen – Fig. 1, DMA engines 1..N, configured with direction of data transfer towards the CPU, see Fig. 2, step 206); 
a second DMA core for accessing the communication circuit (Chen – Fig. 1, DMA engines 1..N, configured with direction of data transfer towards the peripherals, see Fig. 2, step 206); and 
a controller (Chen – Fig. 1, internal bus controller 112) that gives commands to the first DMA core and the second DMA core sequentially according to a predefined descriptor table (Chen – configuration registers; Par. [0009] discloses because each DMA engine has multiple configuration registers associated with it, the DMA engine’s configuration registers have to be set up in step 204 before initiating the data transfer. Par. [0026] discloses the DMA arbitration circuit 302 also includes a DMA arbitration policy register 506 storing a desirable DMA arbitration policy.) in response to a trigger from the arithmetic processing part (Chen – Par. [0006] discloses a DMA transfer essentially copies a block of memory from one device to another. While the CPU initiates the transfer itself is performed by the DMA engine.), wherein 
the communication unit is configured to execute a first task of sending out, in a first cycle, a first communication frame for executing at least one of transmission of data collected by the functional units to the communication unit and transmission of data held by the communication unit to the functional units via a first channel among the plurality of channels (Chen – Figs. 1, 2 show communication via DMA channel 0 with peripheral 106, wherein the task cycle is given by the specific requirements of the peripheral. Two peripherals cannot gain control simultaneously on the communication bus, therefore the communication over the bus us carried out necessarily in cycles, wherein in each cycle one defined peripheral is allowed to transmit/receive data over the bus.) and 
a second task of sending out, in a second cycle different from the first cycle, a second communication frame for executing at least one of transmission of the data collected by the functional units to the communication unit and transmission of the data held by the communication unit to the functional units via a second channel among the plurality of channels (Chen – Figs. 1, 2 show communication via DMA channel N with peripheral 108, wherein the second cycle is given by the specific requirements of the peripheral.).

Referring to claim 2, Chen discloses the control device according to claim 1, wherein the control circuit comprises an activation unit configured to selectively activate a descriptor table designated from among a plurality of descriptor tables set with priorities different from each other in advance (Chen – Par. [0024] discloses the DMA arbitration circuit 302 must select a DMA engine as a channel owner allowed to use the target DMA channel according to a desirable DMA arbitration policy of step 402 from strict-priority, round-robin, or passive policy. Under strict-priority policy, the DMA engine given the highest priority among the DMA engines requesting the target channel is selected as the channel owner, and the channel owner is permitted to use the target channel until data transmission is finished.).

Referring to claim 3, Chen discloses the control device according to claim 2, wherein the control circuit further comprises an arbiter configured to arbitrate based on the priorities set in each of the descriptor tables when processings according to different descriptor tables are (Chen – Par. [0026] discloses The DMA arbitration circuit 302 also includes a DMA arbitration policy register 506 storing a desirable DMA arbitration policy chosen in the step 402, and a plurality of channel select registers 508, each of which corresponds to one of the DMA engines 0 to N storing a channel select setting indicating the target DMA channel requested by the corresponding DMA engine).

Referring to claim 8, Chen discloses the control device according to claim 1, wherein each of the one or the plurality of functional units processes only any one of the communication frames in order to perform data exchange with the communication unit (Chen – see par. [0008]).

Referring to claim 9, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kale et al. (US Pub. No. 2003/0120835 hereinafter “Kale”).
Referring to claim 4, Chen discloses the control device according to claim 2, however, fails to explicitly disclose wherein the plurality of descriptor tables are stored in at least one of a memory of the arithmetic processing part and a memory area of the control circuit.
	Kale discloses the plurality of descriptor tables are stored in at least one of a memory of the arithmetic processing part and a memory area of the control circuit (Kale – Claim 5 discloses a host memory associated with the host processor stores at least one descriptor table.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kale’s teachings with Chen’s teachings for the benefit of providing improved techniques for transferring data between a host processor and a processing device in a data processing system (Kale – Par. [0007]).

Referring to claim 5, Chen and Kale disclose the control device according to claim 4, wherein in the arithmetic processing part, a plurality of tasks set with priorities different from each other are executed Chen – Par. [0024] discloses the DMA arbitration circuit 302 must select a DMA engine as a channel owner allowed to use the target DMA channel according to a desirable DMA arbitration policy of step 402 from strict-priority, round-robin, or passive policy. Under strict-priority policy, the DMA engine given the highest priority among the DMA engines requesting the target channel is selected as the channel owner, and the channel owner is permitted to use the target channel until data transmission is finished.), and each of the plurality of descriptor tables is stored in one of the memory of the arithmetic processing part and the memory area of the control circuit (Kale – Claim 5 discloses a host memory associated with the host processor stores at least one descriptor table.) according to a priority of a corresponding task Chen – Par. [0024] discloses the DMA arbitration circuit 302 must select a DMA engine as a channel owner allowed to use the target DMA channel according to a desirable DMA arbitration policy of step 402 from strict-priority, round-robin, or passive policy. Under strict-priority policy, the DMA engine given the highest priority among the DMA engines requesting the target channel is selected as the channel owner, and the channel owner is permitted to use the target channel until data transmission is finished.).

Referring to claim 10, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 11, note the rejection of claim 5 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Conclusion
12.	Claims 1-11 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181